Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Upon a complete review of the entire written record the instant application is in condition for allowance.  The reference assigned to Lin, US 2021/0397075, constitutes the closest prior art.  This reference is not available prior art due to the commonly owned disclosure.  The remaining prior art does not describe, teach or suggest a reflective mask, comprising: a substrate; a reflective multilayer disposed on the substrate; a capping layer disposed over the reflective multilayer; an intermediate layer disposed over the capping layer; an absorber layer disposed over the intermediate layer; and a cover layer disposed over the absorber layer, wherein the intermediate layer includes a material having a lower hydrogen diffusivity than a material of the capping layer.  
The method of manufacturing a reflective mask, the method comprising: forming a photo resist layer over a mask blank, the mask blank including a substrate, a reflective multilayer on the substrate, a capping layer on the reflective multilayer, an intermediate layer on the capping layer, an absorber layer on the intermediate layer, a cover layer on the absorber layer and a hard mask layer on the cover layer; patterning the photo resist layer; patterning the hard mask layer by using the patterned photo resist layer; patterning the cover layer and the absorber layer by using the patterned hard mask layer to form an opening; and removing the hard mask layer, wherein a part of the intermediate layer is exposed in the opening after the hard mask layer is removed is also not shown.  
Further, the method of manufacturing a reflective mask, the method comprising: forming a photo resist layer over a mask blank, the mask blank including a substrate, a reflective multilayer disposed over the substrate, a capping layer disposed over the reflective multilayer, an intermediate layer disposed over the capping layer, an absorber layer disposed over the intermediate layer, a cover layer disposed over the absorber layer and a hard mask layer disposed over the cover layer; patterning the photo resist layer; patterning the hard mask layer by using the patterned photo resist layer as a mask; patterning the cover layer and the absorber layer by using the patterned hard mask layer as a mask to form an opening; and removing the hard mask layer, wherein: the reflective multilayer includes Si layers and Mo layers alternately stacked, and an uppermost Si layer of the reflective multilayer is separated from the capping layer defines over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/Primary Examiner, Art Unit 1737